DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 9/6/2022, are acknowledged.  Claims 1-20 are pending.  Claims 16-20 are new.

Response to Arguments
	Applicant argues that Simonson et al. does not anticipate or render obvious the claims because it does not teach or suggest a mixture of a silicon nitride material and a bone cement or bone cement precursor.  See Reply at page 4.  Applicant premises its argument on assertions that Simonson et al. specifically teaches silicon nitride as a substitute for PMMA bone cement and thus teaches away from the use of PMMA.  See id. 
	The argument is not persuasive.  Contrary to Applicant’s suggestion, a fair reading of Simonson et al.’s teaching that its invention, which comprises silicon nitride, may substitute for PMMA would not exclude the occasion that PMMA could be used with silicon nitride.   One of ordinary skill in the art is not an automaton, but rather a skilled artisan with corresponding creativity, who would see this disclosure for its reasonable inferences, and not as an all or nothing proposition of substituting or not substituting.  In any event, the argument is also unpersuasive because Simonson et al. teaches that its invention comprises a first component including silicon nitride and a second component including calcium phosphate, which reads on “a bone cement or a bone cement precursor.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the specification fails to describe “wherein at least a portion of the plurality of silicon nitride particles comprise an average diameter of 10 to 1.5 mm.”
Regarding claim 20, the specification fails to describe a ratio “at least 10:1 or greater.”  See MPEP 2163.05(III).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simonson et al. (US 2012/0265167).
	Regarding claim 1, Simonson et al. relates to a biocompatible material for bone repair comprising silicon nitride ceramic spheres.  See Abstract.  “In the preferred embodiment, the size or diameter of these ceramic spheres are preferably in a range of about 0.5 millimeters to about 12 mm” (current claims 17-19).  Para. [0097].  Simonson et al. also teaches that “[t]he most common bone cement is polymethylmethacrylate or PMMA” (current claim 5).  
	Regarding claims 2-4, Simonson et al. teaches that “[t]he shapes of such ceramics spheres are preferably hexagonal, octahededronal, or any other polyhedral combination.”  Para. [0016].
	Regarding claims 6 and 7, the composition may comprise bio-materials including therapeutic agents such as bone morphorgenic proteins.  See para. [0100].
Regarding claim 8, Simonson et al. teaches that “[m]ost commercial PMMA bone
cements are available in two separate components: a powder comprised principally of pre-polymer balls of polymethmethacrylate (PMMA) and a liquid of the monomer, generally
methy 1 methy lmethacrylate (MMA ), reacting in the presence of a polymerization activator.”  Para. [0008].
	Regarding claim 9, the composition may comprise a base or solvents which would read on dispersing agent. 
Regarding the volume ratio of claims 10-15 and 20, although these ranges are not expressly taught, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 16, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618